Title: From George Washington to Anthony Strother, 22 May 1764
From: Washington, George
To: Strother, Anthony



Sir,
Mount Vernon 22d May 1764

When I was at Winchester in March last, I had an opperty of speaking to Mr Gabriel Jones concerning the Land which Mr

Fitzhugh recovered of you, and which I was adjudged to make good; and he seemed to think it but reasonable that I shoud be made whole by your Brothers Estate, desiring me at the same time to let them into a thorough state of the affair, and he or Mr Maddison, one of which woud be at Fredericksburg in June, woud settle the matter with Collo. Lewis on my behalf. Now Sir, the favour I have to ask is, that you woud be so good as to let me, or Mr Lewis between this, or at the Fair, into a full state of the case; for the whole transactions happening so long ago, and at a time when I had very little leizure to attend to my own private concerns, I really know little or nothing of the matter, but common sense, & equity tells me, that if I was answerable to you for Lands sold by my Fathers Exrs that your Brothers Estate shoud be liable to me for the same Lands, sold by his Executrix pursuant ⟨mutilated⟩ his Will. you will be so good as to excuse the ⟨tr⟩ouble I am giving you—with respect I am Sir Yr Most Obedt Servt

Go: Washington

